SETH, Circuit Judge.
The Secretary of Labor appeals from dismissal “with prejudice” by the United States District Court for the District of Utah of these actions brought under section 17 of the Fair Labor Standards Act, 52 Stat. 1060 (1938), as amended, 29 U.S.C. § 217, to enjoin appellees from violating the minimum wage, overtime, and record-keeping provisions of the Act, and to require payment of back wages allegedly due appellees’ employees under the Act.
On December 29, 1971, the Secretary of Labor filed complaints against the above captioned appellees, alleging violations of section 15(a)(2) and (5) of the Fair Labor Standards Act, 29 U.S.C. § 215(a)(2) and (5). At the same time he filed a request for production of documents under Fed.R.Civ.P. 34 in each case.
On January 18 (No. 73-1738) and January 19 (No. 73-1739), 1972, the ap*876pellants filed their answers in the cases, denying jurisdiction of the district court; the court’s power to require production of the records sought to be examined by the Secretary, and “all other allegations” in the complaints except for the fact that they operated or were involved in the operation of certain businesses. In addition, in No. 73-1738, the appellees asserted “their privilege against self-incrimination provided by the Fifth Amendment to the Constitution of the United States and other applicable laws,” in refusing to produce the business records sought by the Secretary.
It appears that efforts on behalf of the Secretary to obtain the requested materials were unsuccessful. As a result, on March 20, 1972, he filed a motion for order compelling discovery under Fed.R.Civ.P. 37, asserting that all the requested documents and records were subject to discovery under Fed.R. Civ.P. 26. A hearing was had on this motion on April 18, 1972, and on May 16, 1972, the court entered a formal order denying the Secretary’s Rule 37 motion, “good cause appearing therefor.” No- further exposition of this “good cause” is found.
Also on April 18, 1972, a pretrial order was entered in the two cases.
On June 5 (No. 73-1739), and June 7 (No. 73-1738), 1972, the appellees filed motions for summary judgment, followed by the Secretary’s memorandum in opposition filed on August 28, 1972. A hearing was had on the motions on September 13, 1972, at which time they were denied and, according to the clerk’s minute sheet of the hearing, the cases were to be set on the court’s trial calendar.
On February 7, 1973, appellees filed motions for “protective order re depositions” in the two cases, alleging that the Secretary was “attempting to accomplish discovery procedure by means of a deposition and subpoena” which had been previously denied him under the court’s order of May 16, 1972. In an ex parte proceeding the same day, the court issued a protective order excusing the ap-pellees from attending the deposition-taking noticed by the Secretary and from producing the documents specified in the notice and accompanying subpoena.
On June 7, 1973, the Secretary filed interrogatories to be answered by the appellees in No. 73-1739; this was followed by the appellees’ motion to be relieved from answering and objections to interrogatories and motion for sanctions. No formal resolution of these correlative motions appears in the records before this court. It does, however, appear that the court below did order the appellees to answer the interrogatories. The Secretary’s counsel, at the time the cause came on for trial on June 27, 1973, stated that “Monday, a week ago, at the time you called the calendar for trial, I had filed a set of interrogatories and at that time the defendant was ordered by the court to answer those interrogatories.”
Assuming that such an order was directed orally by the court, the two cases nevertheless came on for trial on June 27, 1973. On that day, the following colloquy immediately followed the statement of the attorney for the Secretary quoted in the preceding paragraph:
“MR. RUTTER: . . . I do not have the answers to those interrogatories. They are a large part of this case.
“THE COURT: Did I put a date on it? When were they supposed to supply them?
“MR. RUTTER: You did not specify a date, but the production would be meaningless if it didn’t occur before the trial.
“THE COURT: You prepared the order, didn’t you ?
“MR. RUTTER: No, sir. I believe it would be a minute order.
“THE COURT: Were you here when that happened ?
“MR. RUTTER: Yes, sir, I was.
*877“THE COURT: Did you know it was set? Did you know the case was set?
“MR. RUTTER: Yes, sir, I did.
******
“THE COURT: And you fellows didn’t follow through on it. I gave you the order. You didn’t follow through on it.
“MR. RUTTER: I am at a loss. I don’t know what I was supposed to do if they were ordered to—
“THE COURT: Well, you are supposed to say, T want those answers so I can prepare for trial. It is set and, as a matter of fact, it turns out it is being tried on the 27th day of June.’
******
“THE COURT: It is perfectly obvious to me, young man, that you fellows are not attending to your business, just not attending to your business.”
As may be apparent from the foregoing, the Secretary did not put on any evidence in either of the two cases when they were so called for trial. Nor are we able to find in the records of the two cases any request by the Secretary for a continuance so that the interrogatories might be answered, or witnesses, such as employees and the like, could be subpoenaed to testify, or other preparation made.
Under Fed.R.Civ.P. 33(a), the appel-lees had thirty days in which to answer the tendered interrogatories, absent an order from the court lengthening or shortening this time. Thus, appellees had until July 9, 1973, in which to answer the interrogatories. We are also unable to find in the record any motion by the Secretary requesting that the ap-pellees answer in a shorter time. The answer date was thus, of course, after the date set for trial.
The court dismissed the actions, and the grounds for dismissal appear to be (1) for failure to prosecute under Fed. R.Civ.P. 41(b); (2) for a failure on the part of the Secretary to present sufficient evidence to satisfy its burden of proof in the ease; and (3) on the merits for a failure to show that the appellees’ various business activities came within the provisions of the Fair Labor Standards Act.
From a reading of the record, we cannot say that the trial court abused its discretion in dismissing these actions. We express no view on the merits of the eases and will confine our comments to dismissal under Fed.R.Civ.P. 41(b). Nor do we express any view on the propriety of the court’s disposition of the Secretary’s Rule 34 request for the production of documents or its denial of the Secretary’s motions for discovery under Rule 37 and the protective order excusing the appellees from attending deposition-taking and producing documents. The Secretary sought no relief thereon.
The time period between the filing of this suit and trial is not, of itself, such as would normally justify such a dismissal. The fact, however, that during the eighteen months between the date of filing the complaint and the date of trial, the Secretary, notwithstanding the rather severe restrictions placed upon his development of the case by the trial court, took no steps to seek relief therefrom, nor otherwise to prepare the case for trial, justified the trial court’s exercise of discretion in dismissing the cases. Thus, the length of time in which this case was pending, coupled with the Secretary’s failure to have any evidence to present when he knew that trial was to be had on a date certain, justifies dismissal. Food Basket, Inc. v. Albertson’s, Inc., 416 F.2d 937 (10th Cir.).
The order of the district court, therefore, is affirmed.